IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


IN RE: K.M.S., A MINOR                       : No. 58 WM 2014
                                             :
                                             :
                                             :
                                             :
PETITION OF: A.M.S., MOTHER                  :




                                          ORDER

PER CURIAM


         AND NOW, this 4th day of September, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Mother is DIRECTED to file her

Petition for Allowance of Appeal by September 9, 2014.



         Justice Stevens dissents, would note counsel was negligent, and would direct

Mother to file her Petition for Allowance of Appeal within 48 hours of the filing of this

Order.